                              HOWARD M. ADELSBERG, ESQ.
                                  ATTORNEY AT LAW
                                   309 BARR AVENUE
                               WOODMERE, NEW YORK 11598
                                     (917) 922-4079




                                                               May 19, 2021
BY ECF

Hon. Naomi Reice Buchwald
United States Magistrate Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

                          Re: Robert Espriel v. Starbucks Corporation
                               Case no. 20-cv-10881(CM)(nrb)
Dear Judge Buchwald,

        When this matter was removed to Federal Court by the Defendant, both Robert Tolchin
and I filed our respective Notices of Appearance on behalf of the Berkman Law Office, LLC as
attorneys for the Plaintiff.

        I have since terminated my association with the Berkman Law Office, LLC. It is
respectfully requested that I be allowed to withdraw as Counsel of record for the plaintiff, and
the Clerk be directed to terminate all ECF notifications as they pertain to this matter.

       Mr. Tolchin will remain as Counsel for the Plaintiff.

       Thank you for your courtesies in this matter.

                                                               Respectfully yours,
      Application granted.
      SO ORDERED.


                                                               Howard M. Adelsberg

      Dated:       New York, New York
                   May 21, 2021
cc. All counsel of record by ECF
